In an action to declare that plaintiff has not violated terms of its lease, plaintiff appeals from a resettled order of the Supreme Court, Nassau County, dated January 26, 1981, which denied its motion for a preliminary injunction enjoining defendant from holding plaintiff in default on the lease. Resettled order affirmed, with $50 costs and disbursements. Plaintiff has failed to demonstrate that it will ultimately succeed on the merits (see, e.g., Albini v Solork Assoc., 37 AD2d 835). Rabin, J.P., Gulotta, Weinstein and Thompson, JJ., concur.